O’Brien, J. (dissenting):
I dissent. Tlie court left to the jury the question of whether Sparks, who had general charge of the drivers and the transportation work, had reasonable ground to attribute the accident to the driver Hannan, and charged them that if he did, then that knowledge was knowledge of the company. The jury evidently found that Sparks did have such cause, and hence that the company had knowledge and had failed, within a proper time, to give the defendant notice, for they returned a verdict for the defendant, and from the judgment so entered the plaintiff appeals.
The plaintiff’s Case rests entirely upon whether notice to Sparks' was. notice to the company. Reference is made to Mandell v. Fidelity & Casualty Co. (170 Mass. 173), wherein it was held that “ the notice was not required to be given by the driver whose team might cause an accident, but by the plaintiff himself,” and that'“the plaintiff was not chargeable with knowledge of the accident because his servants had such knowledge'.” I think that case, lioivever, is distinguishable, and for the reason that not a driver nor a mere foreman is here concerned, but one having general charge and! authority as to notice of accidents. It was Sparks’ duty to look out for the drivers and the transportation details, and in the room where he worked was conspicuously posted a notice about giving information of accidents. He was thus informed of the rule. And when the officials learned of the accident from the attorney, they *281turned to Sparks for information and he submitted a report. Such reports were evidently in the line of his duties. He was, therefore, different from a driver or a mere foreman, and was the person to whom was delegated the duty of reporting accidents. For this reason the Massachusetts case is not, I think, controlling, and it follows that the notice of Sparks was notice to the company, there being evidence to support the finding of the jury that the circumstances apprised him that an accident had occurred which he should report.
I think, therefore, that the judgment must be affirmed.
Judgment and order reversed, new trial ordered, costs to appellant to abide event.